SUBSIDIARY GUARANTY

 

This GUARANTY (this “Guaranty”), dated as of March [29], 2012, is made by the
Company’s subsidiaries as indicated on the signature pages hereof, (collectively
with any person executing and delivering a joinder to this Guaranty pursuant to
Section 7 hereof, the “Guarantors”) in favor of each of the Purchasers (as
defined below).

 

WHEREAS, pursuant to that certain Securities Purchase Agreement (the “Securities
Purchase Agreement”), dated on or about the date hereof, Elephant Talk
Communications, Corp., a Delaware corporation and the direct or indirect parent
company of each Guarantor (the “Company”), and the Purchasers named therein (the
“Purchasers”), the Company issued to the Purchasers the Company’s 8% Senior
Secured Convertible Notes (the “Notes”);

 

WHEREAS, pursuant to that Securities Purchase Agreement, the Company and
[_____], as agent for the Purchasers (the “Agent”), entered into that certain
Security Agreement, dated on or about the date hereof (the “Security
Agreement”);

 

WHEREAS, the Company and the Guarantors are members of a group of related
entities, the success of any one of which is dependent in part on the success of
the other members of such group;

 

WHEREAS, each Guarantor expects to receive substantial direct and indirect
benefits from the Purchasers’ investment in the Company pursuant to the
Transaction Documents (as defined in the Securities Purchase Agreement), which
benefits are hereby acknowledged;

 

WHEREAS, it is a condition precedent to the Purchasers’ investment in the
Company under the Securities Purchase Agreement that the Guarantors execute and
deliver to the Purchasers this Guaranty; and

 

WHEREAS, each Guarantor wishes to guaranty the Company’s obligations to the
Purchasers under or in respect of the Transaction Documents as provided herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, each Guarantor hereby
agrees with the Purchasers as follows:

 

1.          Definitions. All capitalized terms used herein (including in the
recitals hereof) without definition shall have the meanings ascribed thereto in
the Securities Purchase Agreement.

 

 

 

 

2.          Guaranty of Payment and Performance. Each Guarantor hereby jointly
and severally guarantees to the Purchasers the full and punctual payment when
due (whether at stated maturity, by required pre-payment, by acceleration or
otherwise), as well as the performance, of all of the Secured Obligations (as
such term is defined in the Security Agreement) including all such which would
become due but for the operation of the automatic stay pursuant to Section
362(a) of the Federal Bankruptcy Code and the operation of Sections 502(b) and
506(b) of the Federal Bankruptcy Code. This Guaranty is an absolute,
unconditional and continuing guaranty of the full and punctual payment and
performance of all of the Secured Obligations and not of their collectibility
only and is in no way conditioned upon any requirement that the Purchasers or
the Agent first attempt to collect any of the Secured Obligations from the
Company or resort to any collateral security or other means of obtaining
payment. Should the Company default in the payment or performance of any of the
Secured Obligations, the obligations of each Guarantor hereunder with respect to
such Secured Obligations in default shall, upon demand by the Purchasers, become
immediately due and payable to the Purchasers, without notice of any nature,
which notice is expressly waived by each Guarantor. Payments by the Guarantors
hereunder may be required by the Purchasers on any number of occasions. All
payments by the Guarantors hereunder shall be made to the Purchasers, in the
manner and at the place of payment specified therefor in the Transaction
Documents.

 

3.          Guarantor’s Agreement to Pay Enforcement Costs, etc. Each Guarantor
further agrees, as the principal obligor and not as a guarantor only, to pay to
the Purchasers, on demand, all costs and expenses (including court costs and
legal expenses) incurred or expended by the Purchasers in connection with the
Secured Obligations, this Guaranty and the enforcement thereof, together with
interest on amounts recoverable under this Section 3 from the time when such
amounts become due until payment, whether before or after judgment, at the rate
of interest for overdue principal set forth in the Notes, provided that if such
interest exceeds the maximum amount permitted to be paid under applicable law,
then such interest shall be reduced to such maximum permitted amount.

 

2

 

 

4.          Waivers by Guarantor; Purchasers’ Freedom to Act. Each Guarantor
agrees that the Secured Obligations will be paid and performed strictly in
accordance with their respective terms, regardless of any law now or hereafter
in effect in any jurisdiction affecting any of such terms or the rights of the
Purchasers with respect thereto. Each Guarantor waives promptness, diligence,
presentment, demand, protest, notice of acceptance, notice of any Secured
Obligations incurred and all other notices of any kind, all defenses that may be
available by virtue of any valuation, stay, moratorium law or other similar law
now or hereafter in effect, any right to require the marshaling of assets of the
Company or any other Person primarily or secondarily liable with respect to any
of the Secured Obligations, and all suretyship defenses generally, provided that
such Guarantor does not waive any notice or grace period that is a condition
precedent to the occurrence of an Event of Default under the Notes. Without
limiting the generality of the foregoing, such Guarantor agrees to the
provisions of any instrument evidencing, securing or otherwise executed in
connection with any Secured Obligation and agrees that the obligations of such
Guarantor hereunder shall not be released or discharged, in whole or in part, or
otherwise affected by (a) the failure of the Purchasers or the Agent to assert
any claim or demand or to enforce any right or remedy against the Company or any
other Person primarily or secondarily liable with respect to any of the Secured
Obligations; (b) any extensions, compromise, refinancing, consolidation or
renewals of any Secured Obligation; (c) any change in the time, place or manner
of payment of any of the Secured Obligations or any rescissions, waivers,
compromise, refinancing, consolidation or other amendments or modifications of
any of the terms or provisions of the Securities Purchase Agreement, the other
Transaction Documents or any other agreement evidencing, securing or otherwise
executed in connection with any of the Secured Obligations; (d) the addition,
substitution or release of any Person primarily or secondarily liable for any
Secured Obligation; (e) the adequacy of any rights that the Purchasers or the
Agent may have against any collateral security or other means of obtaining
repayment of any of the Secured Obligations; (f) the impairment of any
collateral securing any of the Secured Obligations, including the failure to
perfect or preserve any rights that the Purchasers or the Agent might have in
such collateral security or the substitution, exchange, surrender, release, loss
or destruction of any such collateral security; or (g) any other act or omission
that might in any manner or to any extent vary the risk of such Guarantor or
otherwise operate as a release or discharge of such Guarantor, all of which may
be done without notice to such Guarantor. To the fullest extent permitted by
law, each Guarantor hereby expressly waives any and all rights or defenses
arising by reason of (x) any “one action” or “anti-deficiency” law that would
otherwise prevent the Purchasers from bringing any action, including any claim
for a deficiency, or exercising any other right or remedy (including any right
of set-off), against such Guarantor before or after the Purchasers’ commencement
or completion of any foreclosure action, whether judicially, by exercise of
power of sale or otherwise or (y) any other law that in any other way would
otherwise require any election of remedies by the Purchasers.

 

5.          Unenforceability of Secured Obligations Against Company. If for any
reason the Company has no legal existence or is under no legal obligation to
discharge any of the Secured Obligations, or if any of the Secured Obligations
have become irrecoverable from the Company by reason of the Company’s
insolvency, bankruptcy or reorganization or by other operation of law or for any
other reason, this Guaranty shall nevertheless be binding on each Guarantor to
the same extent as if such Guarantor at all times had been the principal obligor
on all such Secured Obligations. In the event that acceleration of the time for
payment of any of the Secured Obligations is stayed upon the insolvency,
bankruptcy or reorganization of the Company, or for any other reason, all such
amounts otherwise subject to acceleration under the terms of the Securities
Purchase Agreement, the other Transaction Documents or any other agreement
evidencing, securing or otherwise executed in connection with any Secured
Obligation shall be immediately due and payable by the Guarantors.

 

6.          Subrogation; Subordination.

 

6.1           Waiver of Rights Against Company. Until the final payment and
performance in full of all of the Secured Obligations, each Guarantor (a) shall
not exercise, and hereby waives, any rights against the Company arising as a
result of payment by the Guarantor hereunder, by way of subrogation,
reimbursement, restitution, contribution or otherwise, and will not prove any
claim in competition with the Purchasers or the Agent in respect of any payment
hereunder in any bankruptcy, insolvency or reorganization case or proceedings of
any nature, (b) will not claim any setoff, recoupment or counterclaim against
the Company in respect of any liability of the Guarantor to the Company and (c)
waives any benefit of and any right to participate in any collateral security
that may be held by the Purchasers or the Agent.

 

3

 

 

6.2           Subordination. The payment of any amounts due with respect to any
indebtedness of the Company for money borrowed or credit received now or
hereafter owed to any Guarantor is hereby subordinated to the prior payment in
full of all of the Secured Obligations. Each Guarantor agrees that, after the
occurrence of any default in the payment or performance of any of the Secured
Obligations, such Guarantor will not demand, sue for or otherwise attempt to
collect any such indebtedness until all of the Secured Obligations shall have
been paid in full. If, notwithstanding the foregoing, such Guarantor shall
collect, enforce or receive any amounts in respect of such indebtedness while
any Secured Obligations are still outstanding, such amounts shall be collected,
enforced and received by such Guarantor as trustee for the Purchasers and be
paid over to the Purchasers on account of the Secured Obligations without
affecting in any manner the liability of such Guarantor under the other
provisions of this Guaranty.

 

6.3           Provisions Supplemental. The provisions of this Section 6 shall be
supplemental to and not in derogation of any rights and remedies of the
Purchasers under any separate subordination agreement that the Purchasers may at
any time and from time to time enter into with the Guarantors.

 

7.          Future Subsidiaries. If any Person becomes a Subsidiary of the
Company after the date hereof, the Guarantors shall cause such Person, within 2
days after it becomes a Subsidiary, (a) to execute and deliver a joinder to this
Guaranty in which such new Subsidiary agrees to be bound by the terms hereof as
if it where an original Guarantor party hereto, such joinder agreement to be in
form and substance reasonably satisfactory to the Purchasers, and (b) to take
any other action that the Purchasers may reasonably request so that such new
Subsidiary is bound by the provisions hereof in the same manner and to the same
extent as each other Guarantor.

 

8.          Further Assurances. Each Guarantor agrees that it will from time to
time, at the request of the Purchasers, do all such things and execute all such
documents as the Purchasers may reasonably request to give full effect to this
Guaranty and to perfect and preserve the rights and powers of the Purchasers
hereunder. Each Guarantor acknowledges and confirms that it has established its
own adequate means of obtaining from the Company on a continuing basis all
information desired by such Guarantor concerning the financial condition of the
Company and that such Guarantor will look to the Company and not to the
Purchasers in order for such Guarantor to keep adequately informed of changes in
the Company’s financial condition.

 

9.          Termination; Reinstatement. Upon payment in full in cash of the
Secured Obligations in accordance with the provisions of the Transaction
Documents, this Guaranty shall terminate. Notwithstanding the foregoing, this
Guaranty shall be reinstated after such termination if at any time any payment
made or value received with respect to any Secured Obligation is rescinded or
must otherwise be returned by the Purchasers upon the insolvency, bankruptcy or
reorganization of the Company or any of its Subsidiaries, or otherwise, all as
though such payment had not been made or value received.

 

10.         Successors and Assigns. This Guaranty shall be binding upon each
Guarantor, its successors and assigns, and shall inure to the benefit of the
Purchasers and their respective successors, transferees and assigns. Without
limiting the generality of the foregoing, if a Purchasers assigns or otherwise
transfers the Note, its rights and obligations under the Securities Purchase
Agreement, the other Transaction Documents or any other agreement held by it
evidencing, securing or otherwise executed in connection with the Secured
Obligations, or sells participations in any interest therein, to any other
Person, in each case in accordance with the terms thereof, then such other
Person shall automatically become vested, to the extent set forth in the
agreement evidencing such assignment, transfer or participation, with all the
rights in respect thereof granted to such Purchaser herein. No Guarantor may
assign any of its obligations hereunder.

 

4

 

 

11.         Addresses for Notices. All notices and other communications provided
for hereunder (a) shall be given in the form and manner set forth in the
Securities Purchase Agreement and (b) shall be delivered, (i) in the case of
notice to any Guarantor, by delivery of such notice to the Company at the
Company’s address specified in the Securities Purchase Agreement or at such
other address as shall be designated by the Company in a written notice to the
Purchasers and (ii) in the case of notice to the Purchasers, by delivery of such
notice to the Purchasers at their respective addresses specified in the
Securities Purchase Agreement or at such other address as shall be designated by
a Purchaser in a written notice to the Company.

 

12.         Governing Law; Jurisdiction; Jury Trial. This Guaranty and any
controversy arising out of or relating to this Guaranty shall be governed by and
construed in accordance with the internal laws of the State of New York, without
regard to conflict of law principles that would result in the application of any
law other than the laws of the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each Guarantor irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to the Company at the address set forth in
the Securities Purchase Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS GUARANTY OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

13.         Counterparts; Facsimile. This Guaranty may be executed and delivered
by facsimile signature or by an e-mail that contains a portable document format
(.pdf) file of an executed signature page in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

14.         Headings. The section headings used in this Guaranty are used for
convenience only and are not to be considered in construing or interpreting this
Guaranty.

 

15.         Amendments and Waivers. Except as expressly provided herein, neither
this Guaranty nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument referencing this Guaranty and
signed by Purchasers holding at least 66 2/3% of the outstanding principal
amount of the Notes and each Guarantor.

 

5

 

 

16.         Severability. If any provision of this Guaranty shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Guaranty in that
jurisdiction or the validity or enforceability of any provision of this Guaranty
in any other jurisdiction.

 

17.         Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to the Purchasers under this Guaranty upon any breach
or default of any Guarantor shall impair any such right, power or remedy of the
Purchasers nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.

 

18.         Remedies. The Purchasers shall have all rights and remedies set
forth in this Guaranty and in the Transaction Documents and all rights and
remedies that the Purchasers have been granted at any time under any other
agreement or contract and all of the rights that the Purchasers have under
applicable law. All remedies shall be cumulative and not alternative. Each
Guarantor acknowledges that in the event that it fails to perform, observe or
discharge any or all of its obligations under this Guaranty, any remedy at law
may prove to be inadequate relief to the Purchasers. Each Guarantor therefore
agrees that the Purchasers shall be entitled to seek specific performance and/or
temporary, preliminary and permanent injunctive or other equitable relief from
any court of competent jurisdiction in any such case without the necessity of
proving actual damages and without posting a bond or other security.

 

19.         Entire Agreement. This Guaranty and the Transaction Documents,
including the exhibits attached hereto and thereto, do and will constitute the
full and entire understanding and agreement between the Guarantors and the
Purchasers with respect to the subject matter hereof and thereof.

 

20.         Construction. The terms “including,” “includes,” “include” and words
of like import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Guaranty instead of just the provision in which they are
found. The language used in this Guaranty will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

 

[Signature Page Follows]

 

6

 

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

  Elephant Talk Europe Holding B.V.         By:     /s/ Alex Vermeulen         
Elephant Talk Communication Holding AG         By:     /s/ Alex Vermeulen       
  Elephant Talk Communications S.L.U.         By:     /s/ Mark Nije        
Elephant Talk Mobile Services B.V.         By:      /s/ Mark Nije        
Elephant Talk Communication Austria GmbH       By:     /s/ Alex Vermeulen       
  Elephant Talk Telekom GmbH         By:     /s/ Alex Vermeulen         
Elephant Talk Communications S.R.L.         By:      /s/ Mark Nije        
ET-Stream GmbH         By:     /s/ Alex Vermeulen 

 

Signature Page to Guaranty

 

 

 

 

  Elephant Talk Communication Carrier Services GmbH          By:     /s/ Alex
Vermeulen          Elephant Talk Communication Europe GmbH               By:    
/s/ Alex Vermeulen          Elephant Talk Communication Schweiz GmbH         By:
    /s/ Alex Vermeulen          Elephant Talk Communications France S.A.S.      
  By:     /s/ Alex Vermeulen          Elephant Talk Communications Premium Rate
Services Netherlands B.V.         By:     /s/ Alex Vermeulen          Elephant
Talk Communications PRS U.K. Ltd.         By:     /s/ Mark Nije         Elephant
Talk Communications Luxembourg SA       By:     /s/ Alex Vermeulen         
Elephant Talk Business Services W.L.L.         By:      /s/ Mark Nije        
Guangzhou Elephant Talk Information Technology Ltd         By:     /s/ Alex
Vermeulen 

 

2

 

 

  ET-UTS N.V.          By:    Martin Zuurbier         Elephant Talk Limited    
    By:  /s/ Steven van der Velden         Elephant Talk Middle East & Africa
(Holding) W.L.L.         By:  /S/ Steven van der Velden         Elephant Talk
Middle East & Africa (Holding) Jordan L.L.C.         By:    Martin Zuurbier    
    Elephant Talk Middle East & Africa Bahrain W.L.L.         By:    Martin
Zuurbier         Elephant Talk Middle East & Africa FZ-LLC         By: /S/
Steven van der Velden         Validsoft Ltd.         By: /S/ Steven van der
Velden         Validsoft (UK) Ltd         By:      /S/ Patrick Carrol        
Validsoft (Australia) Pty Limited         By:       /S/ Patrick Carrol

 

3



